Case 8:15-cv-01110-JVS-DFM Document 223 Filed 08/11/21 Page 1 of 2 Page ID #:3965




                      UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION



   UNITED STATES OF AMERICA,               No. SA CV 15-1110-JVS (DFMx)

            Plaintiff(s),                  ORDER ACCEPTING REPORT
                                           AND RECOMMENDATION OF
               v.                          UNITED STATES MAGISTRATE
                                           JUDGE
   THE PROCEEDS FROM THE
   SALE OF A CONDOMINIUM
   LOCATED AT THE RITZ-
   CARLTON et al.,

            Defendant(s).



        Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the
  records on file, and the Report and Recommendation of the United States
  Magistrate Judge. No objections were filed by the deadline. The Court accepts
  the findings and recommendations of the Magistrate Judge.
  ///
  ///
  ///
  ///
  ///
  ///
Case 8:15-cv-01110-JVS-DFM Document 223 Filed 08/11/21 Page 2 of 2 Page ID #:3966




        IT IS HEREBY ORDERED that the Government’s motion to dismiss
  the Claimants’ claims (Dkt. 213) be GRANTED subject to the following: Each
  Claimant shall have thirty (30) days from the date of this Order to appear for
  their respective depositions. Any Individual Claimant or Corporate Claimant
  that does not complete their deposition within that timeframe shall have their
  claims dismissed from this action under Fed. R. Civ. P. 37.




   Date: August 11, 2021                     ___________________________
                                             JAMES V. SELNA
                                             United States District Judge




                                         2
